      Case: 1:21-cv-03666 Document #: 1 Filed: 07/09/21 Page 1 of 4 PageID #:1




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION



WOOD-FRUITTICHER GROCERY
COMPANY, INC.,
              Plaintiff,
vs.
                                            Case No.: 21-CV-3666
TYSON FOODS, INC.; TYSON CHICKEN,
INC.; TYSON BREEDERS, INC.; TYSON
POULTRY, INC.; PILGRIM’S PRIDE              COMPLAINT
CORPORATION; KOCH FOODS, INC.; JCG
FOODS OF ALABAMA, LLC; JCG FOODS            Jury Trial Demanded
OF GEORGIA, LLC; KOCH MEAT CO.,
INC.; SANDERSON FARMS, INC.;
SANDERSON FARMS, INC. (FOOD
DIVISION); SANDERSON FARMS, INC.
(PRODUCTION DIVISION); SANDERSON
FARMS, INC. (PROCESSING DIVISION);
HOUSE OF RAEFORD FARMS, INC.; MAR-
JAC POULTRY, INC.; PERDUE FARMS,
INC.; PERDUE FOODS, LLC; WAYNE
FARMS, LLC; SIMMONS FOODS, INC.;
SIMMONS PREPARED FOODS, INC.; O.K.
FOODS, INC.; O.K. FARMS, INC.; O.K.
INDUSTRIES, INC.; HARRISON POULTRY,
INC.; FOSTER FARMS, LLC; FOSTER
POULTRY FARMS; NORMAN W. FRIES,
INC. d/b/a CLAXTON POULTRY FARMS,
INC.; MOUNTAIRE FARMS, INC.;
MOUNTAIRE FARMS, LLC; MOUNTAIRE
FARMS OF DELAWARE, INC.; CASE
FOODS, INC.; CASE FARMS, LLC; CASE
FARMS PROCESSING, INC.; and AGRI
STATS, INC.,
              Defendants.
      Case: 1:21-cv-03666 Document #: 1 Filed: 07/09/21 Page 2 of 4 PageID #:2




                                         COMPLAINT


       1.      Plaintiff Wood-Fruitticher Grocery Company, Inc. (“Wood-Fruitticher” or

“Plaintiff”) is an Alabama corporation with its principal place of business in Birmingham,

Alabama. Wood-Fruitticher is a foodservice distributor and wholesale company servicing the

Southeast United States.

       2.      Wood-Fruitticher brings this action under the federal antitrust laws against the

Defendants identified below and incorporates by reference the factual allegations and reservations

of rights contained in the Direct Action Plaintiffs’ Amended Consolidated Complaint and Demand

for Jury Trial, filed in In re Broiler Antitrust Litigation, Civil Action No. 1:16-cv-08637 (ECF

4243; ECF 4244).

       3.      Wood-Fruitticher joins Section II of the Direct Action Plaintiffs’ Amended

Consolidated Complaint and Demand for Jury Trial, adding the following to specify the Wood-

Fruitticher causes of action and the Defendants in the Wood-Fruitticher action.




                                               -2-
       Case: 1:21-cv-03666 Document #: 1 Filed: 07/09/21 Page 3 of 4 PageID #:3




           Plaintiff           Named               Named Co-
                                                                        Causes of Action
            Name             Defendants1          Conspirators
        Wood-            Agri Stats;            Fieldale; Amick;     Count I (Sherman Act
        Fruitticher      Claxton; Foster        George’s; Peco;      Claim for all
        Grocery          Farms; Harrison;       Keystone; Allen      Anticompetitive
        Company,         House of Raeford;      Harim                Conduct); Count II
        Inc.             Koch; Mar-Jac;                              (Sherman Act Claim
                         Mountaire; O.K.                             for Output Restriction,
                         Foods; Perdue;                              Pled in the Alternative
                         Pilgrim’s Pride;                            to Count I); Count III
                         Sanderson;                                  (Sherman Act Claim
                         Simmons; Tyson;                             for GA Dock
                         Wayne; Case                                 Manipulation, Pled in
                                                                     the Alternative to
                                                                     Count I)

                                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that the Court:
    A. Enter joint and several judgments against all Defendants in favor of Plaintiff;

    B. Award Plaintiff treble damages, of an amount to be determined at trial, to the maximum
       extent allowed under the federal antitrust laws;

    C. Award Plaintiff post-judgment interest as provided by law, with such interest to be awarded
       at the highest legal rate;

    D. Award Plaintiff its attorneys’ fees, litigation expenses, and costs, as provided by law;

    E. Grant Plaintiff such other and further relief to which Plaintiff is entitled.
                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury on all of

its claims and issues so triable.




1
 The Defendants named in this Complaint include the entire Defendant family of each Defendant
in this table, identified in Section IV.B of ECF 4243/ECF 4244.

                                                  -3-
      Case: 1:21-cv-03666 Document #: 1 Filed: 07/09/21 Page 4 of 4 PageID #:4




Dated: July 9, 2021
                                              Respectfully submitted,

                                              /s/ Terence H. Campbell

                                              Philip J. Iovieno
                                              Lawrence S. Brandman
                                              Nicholas A. Gravante, Jr.
                                              Karen C. Dyer
                                              Jack G. Stern
                                              Mark A. Singer
                                              Gillian Groarke Burns
                                              Elizabeth R. Moore
                                              CADWALADER, WICKERSHAM & TAFT LLP
                                              200 Liberty Street
                                              New York, NY 10281
                                              Tel: (212) 504-6000
                                              Fax: (212) 504-6666
                                              E-mail: philip.iovieno@cwt.com
                                                       lawrence.brandman@cwt.com
                                                       nicholas.gravante@cwt.com
                                                       karen.dyer@cwt.com
                                                       jack.stern@cwt.com
                                                       mark.singer@cwt.com
                                                      gillian.burns@cwt.com
                                                      elizabeth.moore@cwt.com

                                              Terence H. Campbell
                                              Cotsirilos, Tighe, Streicker,
                                                Poulos & Campbell
                                              33 N. Dearborn, Ste. 600
                                              Chicago, IL 60602
                                              Tel: (312) 263-0345
                                              Fax: (312) 263-4670
                                              E-mail: tcampbell@cotsiriloslaw.com




                                        -4-
